      Case 6:19-cv-00517-JCB-KNM Document 5 Filed 11/20/19 Page 1 of 7 PageID #: 21


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



                                        United States District Court
                                                                         for the

                                                             Eastern District of Texas

                                                             TYLER Division


    ROXANNE JOGANIK and DARLINA ANTHONY
                                                                                   Case No. 6:19cv517-JCB-KNM
                                                                                           (to be filled in by the Cle k s Office)

                               Plaintif s)
                                                                           )
(Write the f ll name of each plaintiff who is fling this complaint.        )
If the names of all the plaintiffs cannot fit in the space above,          )
please write see attached in the space and attach an additional
page with the full list of names.)
                                                                           )
                                  -V-
                                                                           )
                                                                           )
           ' EAST TEXAS MEDICAL CENTER                                     )
          Y OLYMPIC SWIMMING POOL                                          )
                                                                           )
                           Defendant(s)
                                                                           )
(W ite the full name of each defendant who is being sued. If the           )
names of all the defendants cannot fit in the space above, please          )
write “ ee attached in the space and attach an additional page
with the fid list of names.)



                                    COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
          A. The Plaintif s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                                Name                                  ETMC Emergency Center and Olympic Swimming Pool
                                Street Address                        100 Municipal Dr.
                                City and County                       Gun Barrel City,
                                State and Zip Code                    Texas 75156-3702
                                Telephone Number                      903-713-1500
                                E-mail Address                        UNKNOWEN


          B. The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                     Page 1 of 6
      Case 6:19-cv-00517-JCB-KNM Document 5 Filed 11/20/19 Page 2 of 7 PageID #: 22


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                     Defendant No. 1

                                Name                         ETMC A COMPANY SEE BELOW
                                Job or Title (if known)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number

                                E-mail Address (if k own)



                     Defendant No. 2
                                Name

                                Job or Title (if known)

                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number

                                E-mail Address (if known)



                     Defendant No. 3
                                Name

                                Job or Title (if k own)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number

                                E-mail Address (if known)



                     Defendant No. 4

                                Name

                                Job or Title (if known)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number

                                E-mail Address (if known)




                                                                                        Page 2 of 6
      Case 6:19-cv-00517-JCB-KNM Document 5 Filed 11/20/19 Page 3 of 7 PageID #: 23


Pro Se 2 (Rev. 12/16) Complaint and Request for Inj nction


II. Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                 [3 Federal question                             I I Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A. If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                      discrimination of Non Baptist Party's criminal acts of Serration and slavery ..22 U.S. Code § 7102 - and
                      13th and 14th Amendment:;;
                       humans citizen civil Rights by declaring The transgender people as a protected class and grant all relief
                      every American should have and stop all religious persecution from the baptist church and an others
          B. If the Basis for Jurisdiction Is Diversity of Citizenship

                     1. The Plaintiff(s)

                                a. If the plaintiff is an individual
                                           The plaintiff, (name) , is a citizen of the

                                           State of ( ame)



                                b. If the plaintiff is a corporation

                                           The plaintiff, (name) ETMC or now UTMC , is incorporated
                                           under the laws of the State of (name) ETMC or now UTMC

                                           and has its principal place of business in the State of (name)

                                           Tyler Texas , Gun Barrel City and Unknown q .


                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff)

                     2. The Defendant(s)

                                a. If the defendant is an individual

                                           The defendant, (name) ETMC or now UTMC works , is a citizen of
                                           the State of (name) Unknown • Or is a citizen of

                                           (foreig ation) Vatican Palace root of all Christians ¦


                                                                                                                           Page 3 of 6
      Case 6:19-cv-00517-JCB-KNM Document 5 Filed 11/20/19 Page 4 of 7 PageID #: 24


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction




                                b. If the defendant is a corporation

                                           The defendant, (name) [=TMC or now UTMC > *s incorporated under

                                           the laws of the State of (name) jexas ancj unknown                      and lias 'ts
                                           principal place of business in the State of ( ame) ejmq 0r now UTMC

                                           Or is incorporated under the laws of (foreign nation) Vatican Palace root of Christians 5
                                           and has its principal place of business in ( ame) ET C or now UTMC


                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                 ame information for each additional defendant.)

                     3. The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain)-.
                                 2 .Enjoins Defendants, their agents, employees, successors, and all other persons in active
                                 concert or participation with them, from:




III. Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
          was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
          including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
          claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
          needed.


          A. Where did the events giving rise to your claim(s) occur?
                      1. This action is brought by the Best interest of a slave population of the United States of America the
                      Transgender community. Roxanne Feme fatel Jogani'k and Parties to this Action are as follows: Darlina
                      Anthony, and Roxanne Joganik, of Texas, to enforce the provisions of Title VII of the Civil Rights Act,
                      also the Right of any person of the United States to Life,Liberty, and the Pursuit of Happiness and
                      Religious Freedom,,, The Plaintiff was attacked by a group of the Defendants: East Texas Medical
                      Center Swimming pool, Baptist Employees, and Radical Baptist Woman Haters that worked with other
                      people to cause discrimination of Non Baptist Party's. Because of Baptist hatred, Darlina Anthony and
                      Roxanne Jo anik Were forced, verbal abused, and asked to leave the said area (ETMC swimming e
           B. What date and approximate time did the events giving rise to your claim(s) occur?

                      This has been on going and will continue If the Defendant is stopped from further Discrimination...




                                                                                                                            Page 4 of 6
      Case 6:19-cv-00517-JCB-KNM Document 5 Filed 11/20/19 Page 5 of 7 PageID #: 25


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


          C. what are the facts underlying your claim(s)? (For example: What happened to yo ? Who did what?
                     JVas anyo e else involved? Who else saw what happened?)
                      1. This action is brought by the Best interest of a slave population of the United States of America the
                      Transgender community. Roxanne Feme fateL Jogani'k and Parties to this Action are as follows: Darlina
                      Anthony, and Roxanne Joganik, of Texas, to enforce the provisions of Title VII of the Civil Rights Act,
                      also the Right of any person of the United States to Life,Liberty, and the Pursuit of Happiness and
                      Religious Freedom,,, The Plaintiff was attacked by a group of the Defendants: East Texas Medical
                      Center Swimming pool, Baptist Employees, and Radical Baptist Woman Haters that worked with other
                      people to cause discrimination of Non Baptist Partys. Because of Baptist hatred, Darlina Anthony and
                      Roxanne Joganik Were forced, verbal abused, and asked to leave the said area (ETMC swimming
                      area), bound and deprived from medical therapy at ETMC.

                                                                                                                                   a
TV. Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measured.
         My Health is at risk.. I am over weight need to work out in the pool and Gym, to test the ability of my heart in a
         safe place.. As I could have a heart Attack.. Roxanne Joganik,s Doctor has given orders for the Pool ETMC or
         now UTMC still bind me from using there swimming pool ...This could lead to health risks and endanger my Life.
         I Roxanne I am a 62 year old Female On Medicare. I Roxanne must be allowed now a Delay could risk my Life...
         Death would not allow me to finish my claim In Federal court.. Sending a massage to big Corps Like ETMC that
         they can cause Death with out damages or over site to protect the poor weak under the provisions of Law...
         From hate crimes of subversion and Religious prosecution.. AS LGBTQ People are now claimed Un-Holy by the
         Church and country of "Vatican city" the holy church of Rome not a UNITED NATION member or ALIED To the
         USA....




V. Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
         14. The defendant must be restricted form discrimination during the pending of this case threw a Order attached
         in the form of a injunction to enforced by this court.. Order is to stop all discrimination at this time and until this
         case is heard to be enforce with in threat of Fine or imprisonment of Defendant party's to action and any other
         party that discriminate or promotes actions that would lead to restriction of the party to use of swimming pool
         during the pending of this case for medical or to also include general membership benefits of any Transgender
         person as Roxanne Joganik and Darlina Anthony where before discrimination happened.


         15. Coercion, intimidation, threats, or interference with persons in the exercise or
         enjoyment of, or on account of their having exercised or enjoyed, their rights under the Law to included the
         Affordable care act and Medicare rules on gender and sex right to care and subversion and in enslavement threv




                                                                                                                         Page 5 of 6
      Case 6:19-cv-00517-JCB-KNM Document 5 Filed 11/20/19 Page 6 of 7 PageID #: 26


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction




VI. Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiaiy support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A. For Parties Without an Attorney

                     I agree to provide the Clerk s Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.


                     Date of signing: 11/18/2019


                     Signature of Plaintiff
                     Printed Name of Plaintiff                Roxanne Joganik


          B. For Attorneys


                     Date of signing:                        11/18/2019

                                                     O-0
                     Signature of Attorney g »
                     Printed Name of Attorney                 Pro se Roxanne Joqanik
                     Bar Number                               NA
                    Name of Law Firm                          NA
                     Street Address                           212 Legendary Lane Apt. 1003
                     State and Zip Code                       Gun Barrel City, Texas 75156-7312
                     Telephone Number                         903-340-8004
                    E-mail Address                            roxannJove@yahoo.com




                                                                                                                      Page 6 of 6
Case 6:19-cv-00517-JCB-KNM Document 5 Filed 11/20/19 Page 7 of 7 PageID #: 27




           ROX NNE JOGANIK                           1 LBS 1 OF
           (303) 34 -8004
           APT 1003                                       SHP WT: 1 LBS
           212 LEGENDARY LANE                             DATE! 19 NOV 2019
           GU BARREL CITY TX 7S156

           SHIP UNITED STATES DISTRICT COURT
           TO: EASTERN DISTRICT OF TEXAS
                STE 106
                211 W FERGUSON ST



                                       i 75? e-ae
                                 T|
           UPS GROUN
           TRACKING »: 12 169 V56 03 2604 0221




           BILLING! PXP
                        I D l1 II
           REF 12! AG
                                                   ISH 13,t«H ZZP 451 17.5(1 14/2119




                           EASTERN DISTRICT OF TEXAS
                           211 W FERGUSON ST
                           STE10B
                           TYLE TX 7B702

                           P: RED           S: 4                   \iML
                           04C-3209
                           i pyAnnflpnnd 0221
                           L.T.LuT T4T4 9SUDC _HOU B0.0714 30 2019
